Citation Nr: 0111856	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to April 25, 1946, and Regular Philippine Army service 
from April 26, 1946, to May 1946.  He died in June 1996, and 
the appellant is his surviving spouse.

Service connection was previously denied for the cause of the 
veteran's death by a March 1999 decision of the Board of 
Veterans' Appeals (Board).  Nothing on file indicates that 
the appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

This matter is before the Board from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which found that new and 
material evidence had been presented, but proceeded to deny 
the underlying claim of service connection for the cause of 
the veteran's death as not well grounded.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied service 
connection for the cause of the veteran's death.  Nothing on 
file indicates that the appellant appealed this decision to 
the Court.

2.  The additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (1998 & 2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The evidence on file at the time of the March 
1999 Board decision includes the following:

1) The veteran's service medical records.  Among other 
things, these records include a February 1945 declaration 
signed by the veteran, which stated that, to the best of his 
knowledge, he was sound and well.  An April 1946 examination 
report reflects that the veteran's lungs were found to be 
normal.  Chest X-ray taken at that time was also normal.  
Overall, the examiner determined that the veteran was 
physically qualified for service in the Army of the 
Philippines.  The service medical records include no evidence 
of complaints, findings, or diagnoses related to a lung 
disorder or pulmonary tuberculosis (PTB).  No discharge 
examination is of record.

2)  A March 1947 statement from the Headquarters of the Army 
of the Philippines that the veteran's name was on an approved 
guerilla roster and was recognized as of February 1945.

3)  A VA Form VB8-4169, Supplement to VA Forms 8-526, VB8-
534, and 8-535 (For Philippine Claims), dated in August 1967.  
By this document, the veteran reported that he had not 
incurred a combat wound or injury during active service in 
World War II.

5)  A VA Form 21-526, Application for Compensation of 
Pension, received in April 1975, by which the veteran 
asserted that he had had PTB in service in August 1945, that 
he was treated at the 31st Evacuation Hospital in Meycauayan, 
Bal. by a Dr. Borboso, and that he was currently receiving 
outpatient treatment at the Veterans Memorial Hospital.

6)  A July 1974 prescription note from Dr. Borboso, who 
stated that he had treated the veteran for PTB in August 1945 
"due to hardship and fatigue cause by active duty in the 
field."  Dr. Borboso also stated that the veteran was 
currently under "continuous treatment and frequent check up."

7)  An April 1975 request to the National Personnel Records 
Center (NPRC) to furnish all available clinical records and 
chest X-ray films taken during service, to include X-ray 
films from the February 1945 entrance examination and from 
the May 1946 separation examination.  Later in April 1975, 
the NPRC responded that no entrance and separation 
examination X-rays films were found.  In September 1975, the 
NPRC responded that the requested clinical records and X-rays 
were not available.

8)  An affidavit from Dr. Borboso, dated in April 1975 but 
received in May 1975, in which he stated that he was a 
physician surgeon, that he was a First Lieutenant in the 
Medical Corps of the 31st Infantry attached to the U.S. Army 
Evacuation Hospital in Meycauayan, Bulacan, that the veteran 
was his patient "during the liberation period and up to the 
present," that he had treated the veteran for PTB in August 
1945, and that the veteran still suffered from "frequent cold 
and cardiac ailment due to heart failure."

9)  An August 1996 certification from the Republic of the 
Philippines, Office of the Local Civil Registrar, in Calauan, 
Laguna which stated that the Register of Deaths showed that 
the veteran died in June 1996, and that the cause of death 
was PTB.

10)  A form submitted by the appellant in May 1997 
authorizing and consenting to the release of information to 
the VA and reported that the veteran had been treated for PTB 
off and on from 1946 to 1967 by Dr. V. Sta. Maria and that he 
had been treated for PTB at the Veterans Memorial Medical 
Center from 1966 to June 1996.

11)  A medical certificate from Dr. V. Sta. Maria, dated in 
April 1997 (but received in May 1997), in which he stated 
that he treated the veteran off and on from 1946 to 1967 for 
"debilitating diseases" which included PTB, minimal.  Dr. 
Sta. Maria also stated that the veteran was given the 
necessary medication and medical treatment but that his 
physical condition remained unstable "because of financial 
difficulties."

12)  An undated Memorandum for File signed by an RO 
adjudication officer which addresses the subject of the 
credibility of evidence submitted by Dr. V. Santa Maria.  
This memorandum states that an interview with Dr. Santa Maria 
disclosed that he graduated from the University of Santo 
Tomas and received his medical license in 1937 and that he 
specialized in pulmonary diseases; that the records on file 
at the Professional Regulations Commission showed that Dr. 
Santa Maria last renewed his medical license in 1975; and 
that his correspondence showed his current position as 
Medical Officer V - OIC, Field Operations, Regional Health 
Office No. 4, Department of Health, Laguna Provincial Chest 
Center, Santa Cruz, Laguna.  The memorandum further states 
that Dr. Santa Maria was a regular contributor of medical 
statements in support of VA claimants and that the statements 
usually identified medial conditions and often reported that 
treatment was rendered 40 to 50 years ago.  Moreover, the 
memorandum states that the RO had made numerous requests for 
Dr. Santa Maria's clinical and/or treatment files 
contemporaneous to the periods of alleged treatment, but that 
Dr. Santa Maria had advised the RO that all such records were 
destroyed by fire in 1983.  It was concluded that statements 
from Dr. Santa Maria describing medical histories prior to 
1983 were based solely upon the doctor's memory and were 
unsubstantiated by supportive medical documentation.  
Therefore, it was deemed to be of no useful purpose to pursue 
further development of clinical records from Dr. Santa Maria 
for treatment rendered prior to 1983.

13)  Medical records from the Veterans Memorial Medical 
Center (VMMC) which cover a period from August 1965 to June 
1996.  These records show treatment for several disorders, 
including active and inactive PTB with hemoptysis.  For 
example, he was admitted to the hospital for the first time 
in August 1965 at which time it was noted that his present 
condition had started about three months prior to admission.  
In the September 1965 discharge summary, a treatment provider 
stated that the veteran had been a known tubercular since 
1963, "having been diagnosed and treated as such."  

The veteran was again hospitalized from January to February 
1966, and in April 1966.  Treatment providers noted that 
"present condition started since the Japanese time as chronic 
non-productive cough and low grade fever associated with 
slight chest and back pains" but that no consultation was 
made at that time, that the veteran reported that he did not 
mind this because it "did not bother him so much," and that 
no medication was taken.  It was noted that he first had 
blood-streaked sputum in 1957, that he had occasionally had 
the same symptoms since that time, and that several 
physicians who prescribed medications were consulted but his 
symptoms persisted.  The April 1966 discharge summary stated 
that the present illness (PTB) started five years prior to 
admission as chest and back pains, cough, afternoon increased 
temperature, and anomia, and that he was diagnosed with PTB 
and given medication.  Further, this examiner noted that the 
veteran was first admitted to the VMMC in 1963.  An April 
1966 treatment provider noted that the veteran's condition 
apparently started in August 1965 when he was admitted for 
the first time.  

The veteran was again hospitalized from February to July 
1971, at which time "he claimed to be a known PTB case since 
the Japanese time with symptoms of cough, chest and back 
pain, and occasional blood-streaked sputum."  One treatment 
provider stated that "it was however in the 1950's that chest 
X-ray was taken."  Treatment providers also noted that the 
veteran had previously been confined in the "chest service" 
four years prior to admission and had been receiving 
treatment at "OPS" for follow-up.  In the discharge summary 
it was noted that he was "a known case of PTB since 1950 
having been diagnosed and irregularly treated as such."  
Subsequent hospital records from November 1971 state that his 
PTB with hemoptysis started 16 years prior to admission as 
blood-streaked sputum accompanied by chronic cough and 
gradual loss of weight, that he had consulted a physician who 
gave him anti-Koch's therapy, and that he had been a known 
case of PTB since 1955.  It was noted that his first 
admission at that Veterans Memorial Hospital was in August 
1965.  He reported that his family history was positive for 
PTB.  A November 1971 discharge summary reported that the 
veteran had been a known tubercular for several years and 
that he had previously been admitted to the VMMC several 
times.

Records dated in September and October 1972, May 1989, August 
1990, March and November 1991 report that the veteran was a 
known case of PTB, and that he had been diagnosed with PTB 
since 1965, and that he had been hospitalized several times 
for treatment of PTB since 1965, and that he received follow-
up treatment at the "VMH-OPS" and "OPD-VMMC."  Records from 
January 1990 reflect that the veteran's first episode of 
hemoptysis was in 1965 and that he had been admitted several 
times since 1965 for recurrent hemoptysis.  

The veteran's last hospitalization at the VMMC was in June 
1996, and the final diagnosis was PTB, MA, activity 
undetermined (INA - RFP - ETB); pulmonary emphysema; and 
pleural thickening, right, rule out pleural effusion, 
minimal.  It was noted that the veteran had had a history of 
PTB since 1965 and that PTB was diagnosed in 1965. The 
impression of chest X-rays was PTB, MA, activity (?); 
pulmonary emphysema; and pleural thickening, right, rule out 
pleural effusion, minimal.  It was also noted that the 
veteran had been brought to San Pablo Hospital two days 
earlier where he had refused admission, was given 
medications, and released.

14)  A July 1998 report of field examination which states 
that investigation disclosed that Dr. Sta. Maria was alive, 
bedridden, and senile; that he could hardly communicate in a 
coherent manner and was "no longer accessible to 
communication;" that Dr. Sta. Maria's alleged clinic "has not 
existed;" and that his wife reported that his last medical 
practice was in June 1993 and terminated with the termination 
of his contract as honorary consultant to the Laguna Chest 
Center of Sta. Cruz, Laguna.  Dr. Sta. Maria's wife also 
reported that he had had a "heart stroke," had been incapable 
of practicing medicine due to rapid mental deterioration 
since May 1994, and that he stopped treating and consulting 
at that time.  It was noted that, as to alleged medical 
certificates signed by Dr. Sta. Maria, his wife recalled that 
an attorney had requested that the doctor sign several papers 
sometime in 1995 and 1996.  Moreover, Dr. Sta. Maria's wife 
stated that Dr. Sta. Maria had no medical records in his 
possession, that his physical and mental condition had 
severely deteriorated since December 1996 to the point that 
he could no longer affix his signature, and that she had 
lived with the doctor since 1993 and had never encountered 
any of the veterans in the medical certificates shown to her.  

Three other witnesses stated that they had never heard of Dr. 
Sta. Maria having a clinic in the area, and that they did not 
personally know the doctor.

The field investigator reported that it appeared that Dr. 
Sta. Maria suffered "heart stroke" and manifested senility 
beginning in May 1994.  Further, the field investigator 
stated that all certificates that supposedly originated from 
him were not based on facts and were "assumed through memory 
recollection, considering further that no medical records 
kept in each of the alleged treatment made by him, as basis 
for issuance."  The recommendation was that it was proper for 
the VA to no longer honor medical certification certified by 
Dr. V. Sta. Maria with dates of certification from October 
1993 to present, as it no longer reflected the actual mental 
capacity of the doctor.

15)  An undated Memorandum for File, in which an RO 
adjudication officer noted that the aforementioned field 
examination had been conducted and that the findings were 
"self-evident."  It was noted that 39 medical certificates 
signed by Dr. Sta. Maria, including the one pertinent to the 
appellant's claim, had accompanied the field examination, and 
that most of the certificates had been prepared in 1995 and 
1996 which was well after Dr. Sta. Maria was alleged to have 
suffered mental and physical incapacitation.  It was also 
noted that there were no original clinical records of 
treatment for any of these individuals.  The adjudication 
officer stated that it was evident that a claims fixer was 
involved in these cases and that, basically, all of the 
medical certificates had been prepared on the same 
typewriter, probably by the fixer, who then sought Dr. Sta. 
Maria for his signature.  Moreover, the adjudication officer 
emphasized that medical certificates prepared for Dr. Sta. 
Maria's signature had no credibility, that they could not be 
supported by actual clinical records of treatment, and that 
they were, "in fact, probably fraudulent."

In the March 1999 decision, the Board found that a 
preponderance of the probative, competent evidence showed 
that the cause of the veteran's death, PTB, was not incurred 
in service or within three years thereafter; that PTB was 
first shown by competent, credible evidence more than 15 
years after service; and that the PTB was not otherwise 
related to service.

Nothing on file indicates that the appellant appealed the 
March 1999 Board decision to the Court.

The evidence submitted by the appellant to reopen her claim 
consists of a private medical statement from a Dr. E. Endaya, 
dated in January 2000.  Dr. Endaya reported that the veteran 
had been his regular patient off and on from 1950 to 1962 due 
to PTB, bilateral, and hypertension.  However, Dr. Endaya 
stated that record of treatment could no longer be issued, 
because all of his records were already destroyed.

In the February 2000 rating decision, the RO found that the 
statement from Dr. Endaya constituted new and material 
evidence, but that the underlying claim of entitlement to 
service connection for the cause of the veteran's death was 
not well grounded.  The RO found that the statement did not 
show that the death causing PTB had its inception in service 
or within the three year presumptive period.  It was noted 
that the alleged treatment from Dr. Endaya started only in 
1950, which was more than  three years after the veteran's 
military discharge in May 1946.  Further, the RO also 
determined that the evidence did not show any relationship or 
nexus between an in-service disease or injury and the 
condition causing the veteran's death.  Accordingly, the RO 
concluded that the reopened claim was not plausible, and was, 
thus, denied as not well grounded.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    


Analysis.  In the instant case, the Board concurs with the 
RO's determination that new and material evidence has been 
presented to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death. 

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the 
appellant has submitted a private medical statement that the 
veteran was treated for PTB as early as 1950.  As indicated 
above, the evidence on file at the time of the March 1999 
Board decision showed that the veteran first received 
treatment for PTB in 1965.  Consequently, the Board finds 
that this additional evidence provides "a more complete 
picture" of the circumstances surrounding the origin of the 
disability which caused the veteran's death.  See Hodge at 
1363.  As such, this evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; it constitutes new and material evidence pursuant 
to 38 C.F.R. § 3.156(a).

For the reasons stated below, the Board concludes that a 
remand is required with respect to the appellant's underlying 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.


REMAND

As mentioned above, the VCAA, which was signed into law on 
November 9, 2000, provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time particularly since the RO denied the 
claim as not well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After completing any development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
she should be furnished a Supplemental 
Statement of the Case (SSOC) and an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



